MEMORANDUM OPINION
No. 04-06-00320-CV
IN THE INTEREST OF B.W., et. al., Children
From the 131st Judicial District Court , Bexar County, Texas
Trial Court No. 2005-PA-00961
Honorable Joe Frazier Brown , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: July 12, 2006


DISMISSED
 Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of service to appellee, who has not
opposed the motion. Therefore, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2). Costs of the
appeal are taxed against appellant.        
PER CURIAM